t c memo united_states tax_court robert david tufft petitioner v commissioner of internal revenue respondent docket no 24381-06l filed date basil j boutris and jon r vaught for petitioner emily giometti for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a notice_of_federal_tax_lien with respect to petitioner’s unpaid federal 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar income_tax_liability for and trust fund recovery penalties under sec_6672 for periods ended date date and date relevant quarterly periods after concessions the issue presented is whether respondent abused his discretion in refusing to waive additions to tax under sec_6651 for petitioner’s failure to pay the amount shown due on his federal_income_tax return on or before the date prescribed for payment and under sec_6654 for his failure to pay estimated federal_income_tax as a threshold matter respondent argues that petitioner may not challenge the underlying tax_liability in this proceeding we agree and we sustain respondent’s determination background some of the facts have been stipulated we incorporate the stipulation of facts supplemental stipulation of facts and stipulation of settled issues into our findings by this reference petitioner resided in california when his petition was filed 2the parties filed a stipulation of settled issues in which they agreed to the application of three designated trust fund payments accordingly respondent’s determination to sustain a notice_of_federal_tax_lien with respect to the trust fund recovery penalties is no longer at issue in the stipulation of settled issues the parties also agree that respondent correctly waived the addition_to_tax for failure_to_file a federal_income_tax return under sec_6651 petitioner is a physician specializing in internal medicine gerontology and undersea and hyperbaric medicine during and the relevant quarterly periods petitioner was the sole shareholder and an employee of internist medical group internist i petitioner’s federal_income_tax liability for before date petitioner consulted mary miller ms miller a certified_public_accountant regarding preparation of his form_1040 u s individual_income_tax_return for return on date petitioner filed a request for an extension of time to file his return he submitted a dollar_figure payment with his extension request although ms miller had advised him to submit a dollar_figure payment petitioner knew that he had some federal_income_tax liability for mostly because of his unusually large capital_gain income from a sale of stock but he believed that a capital_loss_carryover from a prior year would offset his capital_gain on date petitioner paid dollar_figure toward his federal_income_tax liability on dates that do not appear in the record ms miller prepared petitioner’s return and sent it to him on date petitioner untimely filed his return reporting a tax_liability of dollar_figure and payment credits of dollar_figure petitioner did not pay the amount due when he filed his return although petitioner could have paid his federal_income_tax liability by selling some of his assets he did not do so because he preferred to avoid doing so in a declining stock market on date respondent assessed the tax shown on petitioner’s return interest and additions to tax under sec_6651 for failure to timely file the return sec_6651 for failure to pay the amount shown as due on the return and sec_6654 for failure to pay estimated_taxes on date petitioner paid dollar_figure toward his federal_income_tax liability ii petitioner’s liability for trust fund recovery penalties internist failed to timely pay its employment_taxes including amounts withheld from employees’ wages for the relevant quarterly periods on date respondent assessed against petitioner civil penalties under sec_6672 which authorizes the imposition of penalties upon responsible persons for failure to collect account for and pay over certain taxes 3the credits consisted of an dollar_figure withholding credit and the two payments totaling dollar_figure ms miller did not claim petitioner’s capital_loss_carryover on his return and petitioner did not file an amended_return for to claim it iii respondent’s collection activities on date respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy for which he mailed return receipt requested to petitioner on date the internal_revenue_service irs received a return receipt signed by petitioner on date petitioner submitted to respondent’s revenue_officer working on his case a request to waive the additions to tax on the basis of reasonable_cause petitioner argued that ms miller failed to provide him an estimate of the tax due failed to inform him that he had to make estimated_tax payments and failed to prepare his return timely although he gave her all materials for return preparation by date on date respondent mailed petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to his liability for the trust fund recovery penalties for the relevant quarterly periods on date respondent filed a notice_of_federal_tax_lien against 4petitioner tried to initiate a malpractice action against ms miller but the period of limitations had run out petitioner also filed a complaint with the california board_of accountancy but no formal action was taken against ms miller petitioner filed a claim against ms miller with camico mutual insurance co ms miller’s errors and omissions insurance carrier the record does not reflect the outcome of the insurance claim petitioner in the county recorder’s office for alameda county california with respect to petitioner’s assessed and remaining unpaid federal_income_tax liability for and trust fund recovery penalties for the relevant quarterly periods on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien the notice of lien stated that petitioner owed dollar_figure with respect to his federal_income_tax liability and dollar_figure with respect to the trust fund recovery penalties petitioner timely submitted a form request for a collection_due_process_hearing concerning the notice of lien in his form petitioner again requested a waiver of failure_to_file_penalty - cpa negligently filed return late and asserted that respondent’s revenue_officer misapplied designated trust fund payments on date petitioner’s new accountant submitted to respondent another request for a waiver of additions to tax because of petitioner’s reliance on ms miller petitioner’s case was assigned to settlement officer linda l cochran ms cochran on date ms cochran sent petitioner a letter scheduling a hearing for date in the letter ms cochran stated that during the hearing she could consider inter alia whether petitioner owed the amount due but only if he had not had an opportunity to dispute it with the appeals_office or had not received a notice_of_deficiency on date petitioner mailed a letter to ms cochran acknowledging receipt of her letter and requesting a waiver of additions to tax and abatement of interest because ms miller’s gross malpractice and negligence were circumstances beyond his control petitioner attached the date letter from his accountant on date ms cochran held a face-to-face hearing with petitioner during the hearing petitioner again requested an abatement of interest and waiver of additions to tax assessed with respect to his federal_income_tax liability for petitioner claimed that ms miller had known or should have known the amount of his federal_income_tax liability for but failed to provide him with an approximation of tax due beyond the advice to send dollar_figure with the extension request on the basis of information petitioner provided ms cochran waived the addition_to_tax for failure_to_file under sec_6651 ms cochran denied a waiver of the addition_to_tax for failure to make estimated_tax payments because petitioner did not meet the sec_6654 waiver requirements ms cochran also denied a waiver of the addition_to_tax for failure to pay under sec_6651 because petitioner did not show that his failure to pay his federal_income_tax liability for was due to reasonable_cause and not due to willful neglect in making the determination ms cochran considered that before petitioner failed to timely pay his federal_income_tax liabilitie sec_5 and that in he received substantial income but made comparatively minimal tax_payments ms cochran also concluded that petitioner did not satisfy the criteria for interest abatement under sec_6404 besides discussing petitioner’s liability for the additions to tax and interest ms cochran and petitioner also discussed the proper application of three designated trust fund payments petitioner did not submit a form 433-a collection information statement for wage earners and self-employed individuals request any collection alternatives or raise any other issues before or during the hearing after the hearing petitioner sent an undated letter to ms cochran requesting that she waive the addition_to_tax for failure 5the record establishes that for petitioner incurred a small addition_to_tax for failure to pay estimated_tax and interest for petitioner incurred additions to tax for failure_to_file under sec_6651 for failure to pay under sec_6651 and for failure to make estimated_tax payments under sec_6654 6with respect to the trust fund recovery penalties petitioner alleged that respondent had misapplied three designated trust fund payments dated date date and date in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner had intended that the irs apply the three payments to satisfy his liability with respect to civil penalties under sec_6672 for the relevant quarterly periods upon review of petitioner’s business checks and other documents ms cochran determined that respondent had improperly applied dollar_figure dollar_figure and dollar_figure respectively of the three payments to make estimated_tax payments in the letter petitioner stated that he remitted only dollar_figure with his request for an extension to file the return on the basis of ms miller’s advice on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 sustaining the notice_of_federal_tax_lien in the notice_of_determination respondent stated that petitioner did not provide financial information or request collection alternatives and that he failed to meet the criteria for the abatement of interest and for waiver of the additions to tax petitioner timely petitioned this court challenging respondent’s determination i collection hearing procedure discussion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 generally requires the secretary to file a notice_of_federal_tax_lien with the appropriate state office for the lien to be valid against certain third parties sec_6320 requires the secretary to notify the taxpayer in writing of the filing of a notice_of_federal_tax_lien and of the taxpayer’s right to an administrative hearing on the matter sec_6320 affords the taxpayer the right to a fair hearing before an impartial hearing officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed federal_tax_lien in making the determination the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 where the validity of the underlying tax_liability is properly at issue the court reviews the determination regarding the underlying tax_liability de novo sego v commissioner supra pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court reviews the determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite ii petitioner’s challenge to the notice_of_determination a petitioner’s challenge to the underlying tax_liability petitioner challenges respondent’s refusal to waive the additions to tax under sec_6651 for failure_to_pay_tax shown on a return and under sec_6654 for failure to pay estimated federal_income_tax because we have interpreted the underlying tax_liability to include any amounts a taxpayer owes pursuant to the tax laws 115_tc_329 petitioner’s argument represents a challenge to the underlying tax_liability the parties agree that petitioner did not receive a notice_of_deficiency for however respondent relies on the stipulated form_4340 certificate of assessments payments and other specified matters for to assert that on date and date he issued to petitioner two notices of intent to levy with respect to petitioner’s federal_income_tax liability the form_4340 reflects in pertinent part the following actions by respondent date explanation of transaction intent to levy collection_due_process_notice levy notice issued intent to levy collection_due_process_notice return receipt signed1 1respondent incorrectly refers to the date entry in the form_4340 as a record of a second levy notice rather than a record of receiving a return receipt respondent did not introduce in evidence the date notice_of_intent_to_levy and the date signed return receipt nevertheless form_4340 is ‘generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and 7the form_4340 also contains two entries statutory notice_of_intent_to_levy dated date and date but the literal transcript of petitioner’s tax account for does not reflect such notices respondent does not address the effect of these entries if such notices were sent they bear no significance for our purposes assessments that have been made ’ 123_tc_1 quoting 962_f2d_555 6th cir affd 412_f3d_819 7th cir petitioner does not dispute that respondent issued him the date notice_of_intent_to_levy and he does not allege that he did not receive it petitioner also does not point out any irregularity in the form_4340 that would raise a question about its validity accordingly we find that on date respondent issued petitioner a notice_of_intent_to_levy with respect to his federal_income_tax liability our finding is supported by the literal transcript of petitioner’s tax account for literal transcript offered in evidence by respondent the literal transcript confirms that on date respondent issued petitioner a notice_of_intent_to_levy and on date respondent received a signed return receipt both entries in the literal transcript contain transaction code tc the internal_revenue_manual irm which describes the irs’s recordkeeping procedures when a levy notice is issued to a taxpayer states that a tc indicates issuance of notice_of_intent_to_levy and a second tc indicates the results of mailing if known administration irm cch pt at big_number date respondent argues that the date notice_of_intent_to_levy provided petitioner an opportunity to challenge his underlying tax liability9 because petitioner could have requested a hearing under sec_6330 but did notdollar_figure the regulations define an opportunity to dispute an underlying tax_liability to include an opportunity for a conference with the appeals_office that was offered either before or after the tax_liability was assessed sec_301_6320-1 q a-e2 proced admin regsdollar_figure the regulations also provide 8if the notice is delivered by the u s postal service the return receipt should be delivered to the irs administration irm cch pt at big_number date 9the parties stipulated that petitioner had had a prior opportunity to dispute his trust fund recovery penalty for the relevant quarterly periods 10the record does not show that petitioner requested a hearing with respondent’s appeals_office when he received the date notice_of_intent_to_levy 11in 128_tc_48 we upheld the validity of sec_301_6330-1 q a-e2 proced admin regs it mirrors sec_301_6320-1 q a-e2 proced admin regs however in lewis the taxpayer actually participated in a prior conference with the appeals_office in lewis we commented as follows in a footnote we reserve judgment today on whether an offer for a conference with appeals is sufficient and if so what continued where the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability sec_301_6320-1 q a-e7 proced admin regs accordingly the regulation precludes a taxpayer from challenging a tax_liability even if he did not pursue the opportunity for a conference with the appeals_office petitioner does not challenge the validity of this regulation the date notice_of_intent_to_levy offered petitioner the opportunity to request a hearing with the appeals_office and an opportunity to contest his underlying tax_liability see id petitioner did not do so accordingly during the date hearing petitioner was precluded by sec_6330 from challenging the additions to tax an appeals officer may within his or her sole discretion consider issues that are precluded from consideration under sec_6330 sec_301_6320-1 q a-e11 proced admin regs ms cochran exercised her discretion and considered continued information would be required to be included in such an offer to preclude subsequent collection review consideration if the taxpayer declines the offer without participating in such a conference lewis v commissioner supra pincite n see also estate of sblendorio v commissioner tcmemo_2007_94 petitioner’s request for abatement of interest and waiver of additions to taxdollar_figure we have previously held that if the appeals_office considers a challenge to the underlying tax_liability when precluded from doing so by sec_6330 the court may not review the determination on that issue because such liability was not properly part of the hearing and is not treated as part of the notice_of_determination even if the notice_of_determination discusses the hearing officer’s decision see 118_tc_572 miller v commissioner tcmemo_2007_35 see also sec_301_6320-1 q a-e11 proced admin regs accordingly petitioner is barred from challenging the existence or amount of his federal_income_tax liability in this proceeding b review of the notice_of_determination because the validity of the underlying tax_liability is not properly at issue we review respondent’s determination for abuse 12petitioner does not argue that respondent’s position regarding petitioner’s ability to challenge the underlying tax_liability for is impeached by ms cochran’s consideration of the abatement request during the hearing the parties’ stipulation of settled issues stating that ms cochran correctly determined that petitioner was entitled to abatement of the penalty for failure_to_file under sec_6651 with respect to his federal_income_tax liability bears no relevance to our conclusion that the additions to tax were not properly at issue at the date hearing with the appeals_office of discretiondollar_figure see sego v commissioner t c pincite goza v commissioner t c pincite the appeals_office abuses its discretion if its discretion has been exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 during the hearing petitioner did not offer collection alternatives and in this proceeding he has not pursued any argument or presented any evidence that would allow us to conclude that the determination to sustain the lien was arbitrary capricious without foundation in fact or law or otherwise an abuse_of_discretion see eg 129_tc_107 ms cochran verified that all requirements of applicable law or administrative procedure were met ms cochran concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary accordingly we conclude that respondent did not abuse his discretion in sustaining the notice_of_federal_tax_lien 13petitioner relies on lykes v commissioner tcmemo_2004_159 to suggest that because the underlying liability is at issue the court must review respondent’s determination de novo petitioner’s reliance on lykes is misplaced because unlike petitioner the taxpayer in lykes had no prior opportunity to dispute the additions to tax and therefore the validity of the additions to tax was properly at issue before the court c abatement of interest although in his petition petitioner assigned error to respondent’s determination not to abate interest petitioner failed to address the issue of interest abatement in his trial memorandum at trial and in briefs accordingly we deem the issue of interest abatement conceded by petitioner see rule e and 92_tc_661 we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit we sustain respondent’s determination that the filing of a notice_of_federal_tax_lien was appropriate to reflect the foregoing and the parties’ stipulations of settled issues an appropriate decision will be entered
